     Case 2:19-cv-01329-WBS-DB Document 29 Filed 12/02/20 Page 1 of 1


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9                                 ----oo0oo----

10

11   PHILIP DEBEAUBIEN,                      No. 2:19-cv-01329 WBS DB
12                 Plaintiff,

13        v.                                 ORDER GRANTING LEAVE TO FILE
                                             A FIRST AMENDED COMPLAINT
14   STATE OF CALIFORNIA; CALIFORNIA
     HIGHWAY PATROL; CHP LIEUTENANT
15   TODD BROWN; CHP SERGEANT REGGIE
     WHITEHEAD; CHP CHIEF BRENT
16   NEWMAN; and DOES 1 through 25,
     inclusive,
17
                   Defendants.
18

19

20                                ----oo0oo----
21              In light of defendants’ representation that they do not
22   oppose plaintiff’s motion to amend his complaint (Docket No. 28),
23   plaintiff’s motion (Docket No. 27) is hereby GRANTED.          Plaintiff
24   is directed to file a First Amended Complaint no later than seven
25   (7) days after the filing of this Order.
26   Dated:    December 2, 2020
27

28
                                         1
